Judge Greene
dissenting.
I do not agree that a genuine issue of material fact is presented in this case. I would affirm summary judgment for the defendant.
“If an offer prescribes any conditions concerning the communication of its acceptance, the offeror is not bound unless they are conformed to.” 17A Am. Jur. 2d Contracts § 97 (2d ed. 1991); 2 Richard Lord, Williston on Contracts § 6:12 (4th ed. 1991). In this case, the offer specifically conditioned acceptance upon the execution in writing by the plaintiffs and the delivery of the signed offer to the defendant along with $600.00.1 Because the undisputed evidence reveals that the signed offer (signed by the plaintiffs) was not delivered to the defendant with a payment of $600.00 until 21 July 1995, after the defendant had revoked the offer, there exists no contract between these parties. 17A Am. Jur. 2d Contracts § 68 (“An acceptance after an effective revocation of the offer is ineffective.”); Normile v. Miller and Segal v. Miller, 313 N.C. 98, 108-09, 326 S.E.2d 11, 18 (1985).

. The written offer contains the following pertinent language:
3. PURCHASE PRICE: The purchase price is $140,000.00 . . . and shall be paid as follows:
(a) $600.00 in earnest money . . . with the delivery of this contract to be held in escrow by AAP, as agent, until the sale is closed, at which time it will be credited to Buyer, or until this contract is otherwise terminated ....
9. COUNTERPARTS: This offer shall become a binding contract when signed by both Buyer and Seller.